                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 JOSEPH SETH HOUCHINS ELSWICK, )
                               )
               Plaintiff,      )
                               )                        Case No. 7:19CV00815
                               )
 v.                            )                               OPINION
                               )
 MAJOR J. R. STANLEY, ET AL.,  )                        By: James P. Jones
                               )                        United States District Judge
              Defendants.      )

      Joseph Seth Houchins Elswick, Pro Se Plaintiff.

      The plaintiff, a Virginia inmate proceeding pro se, filed this civil rights action

under 42 U.S.C. § 1983 in December of 2019, alleging that jail officials had violated

his privacy rights. Elswick notified the court on January 13, 2020, that he had been

released from jail. Therefore, Elswick is no longer subject to the provisions of the

Prisoner Litigation Reform Act that allowed him to pay the $350 filing fee via

installments withheld from his inmate trust account, as he had previously consented

to do. A court order entered on January 14, 2020, directed Elswick to submit, within

ten days from that date, the filing fee owed and the applicable administrative fee, a

total of $400, or to otherwise respond to the court. Elswick was advised that a failure

to comply within the time limits set out in the order would result in dismissal of this

action without prejudice.
      The time allotted for Elswick to pay the filing costs or to otherwise respond

has passed, and he has failed to do so. Accordingly, I will dismiss the action without

prejudice.

      A separate Final Order will be entered herewith.

                                               DATED: February 3, 2020

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -2-
